VANDE WALLE, Justice,
concurring specially.
I agree with the rationale and conclusion set forth in the majority opinion. However, I adhere to my dissent in Mandan Security Bank v. Heinsohn, 320 N.W.2d 494, 501 (N.D.1982). In this case, as in Mandan Security Bank, the partnership debt was guaranteed by the individual partners, and because I cannot agree that the guaranty of the individual partners is a separate obligation to pay the partnership debt, I do not believe it was necessary for the trial court to reach the issue of whether or not First Federal had satisfied its judgment of foreclosure by purchasing the property for the judgment amount. I do not agree that First Federal had a separate cause of action against the individual partners on their guaranties.